839 A.2d 184 (2003)
WOODS SERVICES, INC., Appellee
v.
DEPARTMENT OF PUBLIC WELFARE, Appellant.
Supreme Court of Pennsylvania.
Argued December 2, 2003.
Decided December 23, 2003.
Daniel M. Fellin, John A. Kane, Howard C. Ulan, Harrisburg, Leslie Ann Miller, Philadelphia, for Dept. of Public Welfare, appellant.
Thomas Coval, Willow Grove, for Wood Services Inc., appellee.
Before: CAPPY, C.J., and CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and LAMB, JJ.
Prior report: 803 A.2d 260.

ORDER
PER CURIAM.
The Order of the Commonwealth Court is affirmed.